ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                     In re Marriage of Earlywine, 2012 IL App (2d) 110730




Appellate Court            In re MARRIAGE OF JOHN J. EARLYWINE, Petitioner, and JESSICA
Caption                    A. EARLYWINE, Respondent (Thomas H. James, Contemnor-Appellant;
                           Richard Haime, Contemnee-Appellee).



District & No.             Second District
                           Docket No. 2-11-0730


Filed                      July 13, 2012


Held                       An order requiring that a portion of the money held in an advance
(Note: This syllabus       payment retainer by petitioner’s divorce counsel be turned over to
constitutes no part of     respondent’s counsel as interim attorney fees was upheld pursuant to
the opinion of the court   section 501(c-1)(3) of the Marriage and Dissolution of Marriage Act as
but has been prepared      a means of furthering the policy of establishing parity between the parties
by the Reporter of         to dissolution actions by “leveling the playing field.”
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Stephenson County, Nos. 10-D-119, 10-
Review                     OP-202; the Hon. Theresa L. Ursin, Judge, presiding.



Judgment                   Affirmed in part and vacated in part.
Counsel on                  Thomas H. James, of James & Associates, of Forreston, for appellant.
Appeal
                            No brief filed for appellee.


Panel                       JUSTICE BOWMAN delivered the judgment of the court, with opinion.
                            Justices Burke and Birkett concurred in the judgment and opinion.




                                               OPINION

¶1          Petitioner, John J. Earlywine, petitioned to dissolve his marriage to respondent, Jessica
        A. Earlywine. During the dissolution proceedings, respondent’s attorney, Richard Haime,
        petitioned for interim attorney fees. The trial court granted that petition, ordering petitioner’s
        attorney, Thomas H. James, to turn over to Haime $4,000 that James held in an advance
        payment retainer that petitioner had paid him. James moved to reconsider, the trial court
        denied the motion, and James refused to turn over the funds, asking, instead, that the trial
        court hold him in friendly contempt. The court did so and imposed a $50 sanction. At issue
        in this appeal is whether James may be ordered to turn over to Haime funds held in an
        advance payment retainer. We determine that he may. Accordingly, we affirm the trial
        court’s turnover order.
¶2          The facts relevant to resolving this appeal are as follows. One child, a son, was born to
        petitioner and respondent. That son was three years old when petitioner petitioned to dissolve
        the marriage. Petitioner sought to dissolve the marriage when respondent allegedly engaged
        in repeated acts of mental and physical cruelty toward petitioner. Petitioner also claimed that
        respondent was abusive toward the parties’ son. Respondent contended that petitioner was
        likewise guilty of such conduct, citing the fact that, during the marriage, “[petitioner] was
        reported to [the Department of Children and Family Services (DCFS)] following one of [his]
        arrests for Domestic Violence and the outcome of [the DCFS] investigation was founded.”
¶3          Given respondent’s alleged abuse, petitioner petitioned for an order of protection against
        respondent. That petition was granted, and on August 24, 2010, in the midst of subsequent
        proceedings in that matter, petitioner hired James to represent him in his “matrimonial or
        family related matters thereto or otherwise under Illinois Family Law.” Petitioner’s petition
        to dissolve the marriage was filed that day. The attorney-client agreement executed between
        petitioner and James provides, among other things, that “[petitioner] agreed to an advanced
        [sic] payment retainer.” The agreement then, in compliance with Rule 1.15 of the Illinois
        Rules of Professional Conduct (Ill. Rs. Prof. Conduct R. 1.15 (eff. Jan. 1, 2010)), delineates
        the components of the advance payment retainer. An affidavit from petitioner’s mother
        explains that the funds in the advance payment retainer came from her, her fiancé,
        petitioner’s father, and petitioner’s father’s wife. Petitioner’s financial affidavit reflects that

                                                   -2-
     his parents and stepparents paid James $8,750. This money is listed as a debt.
¶4        On August 27, 2010, three days after petitioner and James executed the agreement, the
     trial court entered an order in the order-of-protection proceedings that provided, among other
     things, that “[b]oth parties are prohibited from selling or transfering [sic] marital property.”
     A similar order was entered in the marriage-dissolution case on November 10, 2010.
¶5        During the dissolution-of-marriage proceedings, it was revealed that, although petitioner
     was working as a union electrician on a part-time and sporadic basis, he had been
     unemployed for a long time and had accumulated over $66,000 in debt. As a result of his
     financial situation, petitioner moved in with his mother. Respondent, who was unemployed
     during the parties’ marriage, was also unemployed during the dissolution proceedings. She,
     like petitioner, had moved in with her parents. Both parties sought custody of their son.
¶6        Given respondent’s limited funds, Haime filed a petition for interim attorney fees.
     Pursuant to section 501(c-1) of the Illinois Marriage and Dissolution of Marriage Act
     (Marriage Act) (750 ILCS 5/501(c-1) (West 2010)), Haime sought $5,000 in interim attorney
     fees, claiming that, given that the dissolution of marriage concerned, among other things,
     custody of the parties’ son, his fee request was reasonable. Haime asked the court to, if
     necessary, “order disgorgement of any amounts paid by [petitioner] to [James.]”
¶7        In response, James claimed that petitioner should not have to pay respondent any interim
     attorney fees, because he, like respondent, had no money to pay his own attorney. Nowhere
     in his response did James mention that petitioner had paid him using an advance payment
     retainer.
¶8        The trial court granted Haime’s petition for interim attorney fees. In doing so, the court
     found that Haime’s request for fees was reasonable and that respondent was unable to pay
     her attorney fees. The court then found that, despite petitioner’s financial situation, petitioner
     had the financial ability to pay respondent’s attorney fees. Specifically, the court stated:
          “[A] substantial amount has been paid to [James] from other sources. The court does
          believe it is reasonable to order that [James] disgorge a portion of those fees in order to
          achieve substantial parity. While [petitioner] does not have the current ability to put forth
          funds to support [Haime’s] fees, the court believes that as requested in the motion filed
          by [Haime] and as allowed by statute, that an equitable solution is to require
          disgorgement of the fees paid to [James] by [petitioner’s parents and stepparents] in the
          amount of $4000.”
¶9        Thereafter, James filed a motion to reconsider. Attached to the motion was the attorney-
     client agreement that petitioner and James executed in August 2010 and the affidavit
     prepared by petitioner’s mother. The trial court denied the motion to reconsider, finding:
              “[Petitioner] argues that the fees paid to his attorney are in the nature of an ‘advance
          payment retainer’ as opposed to an advance of the marital estate and therefore are not
          subject to disgorgement. The stated policy of [section] 501(c-1)(3) [of the Marriage Act
          (750 ILCS 5/501(c-1)(3) (West 2010))] is to achieve ‘substantial parity between the
          parties.’ That section further expressly designates ‘retainers . . . . previously paid’ as a
          source for disgorgement.
              Public policy allowing divorce litigants to participate equally should override the

                                                -3-
            advance payment retainer device of protecting the fees of one side. To allow [petitioner]
            to shelter the fees paid on his behalf as an advance payment retainer defeats the purpose
            of the ‘substantial parity’ provisions of the *** Marriage Act. Divorce court is a court
            of equity, in which the court has a substantial amount of discretion.”
¶ 10        James moved the court to find him in friendly contempt, the court granted the motion,
       and the court entered a $50 sanction. This timely appeal followed (see Ill. S. Ct. R. 304(b)(5)
       (eff. Feb. 26, 2010)).
¶ 11        At issue in this appeal is whether an attorney in a dissolution-of-marriage action who is
       paid for his services via an advance payment retainer may be ordered, pursuant to section
       501(c-1)(3) of the Marriage Act (750 ILCS 5/501(c-1)(3) (West 2010)), to turn over to
       opposing counsel as interim attorney fees monies held in that retainer. Before addressing that
       issue, we note that no appellee’s brief has been filed in this case. The lack of an appellee’s
       brief does not prevent us from addressing the issue raised, as the record is simple and the
       claimed error is such that we can decide it without the assistance of an appellee’s brief. See
       First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 133 (1976).
¶ 12        Turning to the merits, resolving the issue raised requires us to consider section
       501(c-1)(3) of the Marriage Act in light of Dowling v. Chicago Options Associates, Inc., 226
       Ill. 2d 277 (2007). In Dowling, our supreme court discussed the two generally recognized
       types of retainers in existence in Illinois in 2007. The first, referred to as a “ ‘true,’ ”
       “ ‘general,’ ” or “ ‘classic’ ” retainer, is payment securing the attorney’s availability during
       a specific period or for a specific matter. Id. at 286. This retainer “is earned when paid and
       immediately becomes property of the lawyer, regardless of whether the lawyer ever actually
       performs any services for the client.” Id. The second type is a “ ‘security’ ” retainer, in which
       payments made remain the property of the client until the attorney applies it to charges for
       services actually rendered. Id. Because the money belongs to the client, a security retainer
       must be deposited in a separate client trust account. Id. After detailing these two types of
       retainers, the Dowling court “explicitly recognize[d] the existence of advance payment
       retainers,” which were not generally recognized in Illinois prior to that. Id. at 292. This
       retainer represents a present payment to the attorney for his commitment to provide legal
       services in the future. Id. at 287. Monies in advance payment retainers become property of
       the attorney immediately upon payment and are deposited into the attorney’s general account.
       Id.
¶ 13        After acknowledging that advance payment retainers were now viable in Illinois, our
       supreme court cautioned that “advance payment retainers should be used only sparingly,
       when necessary to accomplish some purpose for the client that cannot be accomplished using
       a security retainer.” Id. at 293. For example, the court determined that an advance payment
       retainer would be appropriate “where[, as was the case in Dowling,] the client wishes to hire
       counsel to represent him or her against judgment creditors.” Id. An advance payment retainer
       is more appropriate in that context because “[p]aying the lawyer a security retainer means the
       funds remain the property of the client and may therefore be subject to the claims of the
       client’s creditors.” Id. Because the funds remain the client’s, it could be difficult for the
       client to hire legal counsel but for the option of paying the attorney via an advance payment
       retainer. Id.

                                                 -4-
¶ 14       Pursuant to Dowling, James claims that he properly executed an advance payment
       retainer with petitioner and that, because the monies in that retainer belong to him and not
       petitioner, the trial court could not order James to turn over any money in the retainer to
       Haime. We disagree.
¶ 15       First, our supreme court explicitly stated in Dowling that advance payment retainers
       should be used sparingly and only to accomplish some specific purpose for a client that other
       forms of retainers would greatly frustrate. Id. Permitting the use of an advance payment
       retainer in this case would serve the purpose of doing away with leveling the playing field
       between the parties. We do not believe that this is the type of purpose our supreme court
       envisioned when it condoned the use of advance payment retainers.
¶ 16       Moreover, in interpreting section 501(c-1)(3) of the Marriage Act (750 ILCS
       5/501(c-1)(3) (West 2010)), which was enacted in 1997, 10 years before Dowling was
       decided, we believe that advance payment retainers are subject to turnover in marriage-
       dissolution cases.
¶ 17       Section 501(c-1)(3) of the Marriage Act provides:
               “(c-1) As used in this subsection (c-1), ‘interim attorney fees and costs’ means
           attorney’s fees and costs assessed from time to time while a case is pending, in favor of
           a petitioning party’s current counsel, for reasonable fees and costs either already incurred
           or to be incurred, and ‘interim award’ means an award of interim attorney’s fees and
           costs. Interim awards shall be governed by the following:
                                                ***
                    (3) In any proceeding under this subsection (c-1), the court (or hearing officer)
               shall assess an interim award against an opposing party in an amount necessary to
               enable the petitioning party to participate adequately in the litigation, upon findings
               that the party from whom attorney’s fees and costs are sought has the financial ability
               to pay reasonable amounts and that the party seeking attorney’s fees and costs lacks
               sufficient access to assets or income to pay reasonable amounts. *** If the court finds
               that both parties lack financial ability or access to assets or income for reasonable
               attorney’s fees and costs, the court (or hearing officer) shall enter an order that
               allocates available funds for each party’s counsel, including retainers or interim
               payments, or both, previously paid, in a manner that achieves substantial parity
               between the parties.” (Emphases added.) Id.
¶ 18       In interpreting whether this section of the Marriage Act allows for monies in an advance
       payment retainer to be turned over to opposing counsel, we are guided by the well-settled
       rules of statutory construction. The fundamental objective of statutory construction is to
       ascertain and give effect to the legislature’s intent. Blum v. Koster, 235 Ill. 2d 21, 29 (2009).
       The most reliable indicator of legislative intent is the statutory language, which must be
       given its plain and ordinary meaning. Cinkus v. Village of Stickney Municipal Officers
       Electoral Board, 228 Ill. 2d 200, 216 (2008). When the statutory language is clear and
       unambiguous, it must be applied as written without resorting to extrinsic aids of construction.
       MidAmerica Bank, FSB v. Charter One Bank, FSB, 232 Ill. 2d 560, 565 (2009). In
       interpreting a statute, we will not depart from the plain statutory language by reading into

                                                 -5-
       that language exceptions, limitations, or conditions that conflict with the expressed intent of
       the legislature. Id. at 565-66. That is not to say, however, that we cannot consider the purpose
       for enacting the statute. In re Marriage of Rosenbaum-Golden, 381 Ill. App. 3d 65, 72
       (2008). Rather, “ ‘the court may consider the reason and necessity for the statute and the evils
       it was intended to remedy, and will assume that the legislature did not intend an unjust
       result.’ ” Id. The interpretation of a statute presents a question of law, which we review de
       novo. Sandholm v. Kuecker, 2012 IL 111443, ¶ 64.
¶ 19        Here, the language of section 501(c-1)(3) of the Marriage Act provides that, in order to
       establish substantial parity between the parties in a dissolution-of-marriage action, the court
       may order that funds held by one party’s attorney in a “retainer” be turned over to opposing
       counsel as interim attorney fees. The statutory language does not limit what type of “retainer”
       is subject to this disgorgement. That is, the statutory language does not characterize the
       “retainer” as “ ‘true,’ ” “ ‘general,’ ” “ ‘classic,’ ” “ ‘security,’ ” or “ ‘advance payment.’ ”
       See Dowling, 226 Ill. 2d at 286-87. Given that the statute does not specify what type of
       retainer is subject to disgorgement, the question with which we are left is how to interpret
       a statute that uses a general term that encompasses many specific terms.
¶ 20        Instructive on this issue is Landis v. Marc Realty, L.L.C., 235 Ill. 2d 1 (2009). There, four
       years after they vacated their apartment, two tenants sued their landlord pursuant to a
       municipal ordinance for their security deposit plus interest. Id. at 3-4. The landlord moved
       to dismiss, arguing that the statute of limitations had run. Id. at 6. At issue was whether the
       tenants’ cause of action fell within the two-year statute of limitations in section 13-202 of
       the Code of Civil Procedure (735 ILCS 5/13-202 (West 2004)). Landis, 235 Ill. 2d at 6. That
       is, whether the tenants’ cause of action was for a “ ‘statutory penalty.’ ” Id. Our supreme
       court determined that “statutory” included a municipal ordinance. Id. at 12. In reaching that
       conclusion, the court observed that “[i]t is a general principle of statutory interpretation that
       we give statutes the fullest, rather than the narrowest, possible meaning to which they are
       susceptible.” Id. at 11.
¶ 21        Here, like in Landis, we must give “retainer” its fullest possible meaning. Thus,
       “retainer” means any type of retainer, including, for purposes of this appeal, advance
       payment retainers. So even though, under Dowling, the money in the advance payment
       retainer technically belonged to James and not petitioner, the trial court could order that that
       money be turned over to opposing counsel.
¶ 22        Strong policy considerations underlie our decision on this point. See Rosenbaum-Golden,
       381 Ill. App. 3d at 74. That is, the legislature provided for an award of interim attorney fees
       as a way to “ ‘level the playing field’ ” between spouses going through the dissolution of
       their marriage. Id. By “leveling the playing field,” a spouse who has access to funds to pay
       for an attorney cannot control the litigation between the parties and put the opposing spouse
       at a disadvantage in participating in the litigation. Id. If we were to construe the statute in the
       way that James suggests, by concluding that the funds in the advance payment retainer are
       not subject to section 501(c-1)(3), we would be defeating the very purpose of the statute. We
       cannot do this. See Harvel v. City of Johnston City, 146 Ill. 2d 277, 284 (1992) (“If the
       language of a statute is susceptible to two constructions, one of which will carry out its
       purpose and another which will defeat it, the statute will receive the former construction.”).

                                                  -6-
¶ 23       In reaching this conclusion, we are also aware of the fact that the money in the advance
       payment retainer was loaned to petitioner by his parents and stepparents. Although we are
       sure that petitioner’s family had no intention that the money they gave James to pay for
       petitioner’s legal fees would also be used to pay respondent’s attorney, that fact does not
       change our result. In Dowling, our supreme court had to consider only whether a judgment
       creditor could seek satisfaction of the judgment by making claims to money held in the
       advance payment retainer that the debtor had with his attorney. Although Dowling involved
       a large sum of money, at stake here are the lives of petitioner, respondent, and their young
       son. The evidence presented indicated that their family life was volatile at best. To say that
       James is not required to turn over money in the advance payment retainer to Haime could
       result in even more damaging life changes. Such a result would not advance any public
       policy of which we are aware.
¶ 24       For these reasons, the turnover order of the circuit court of Stephenson County is
       affirmed. However, we vacate the contempt order, as James acted solely to respectfully test
       the propriety of the turnover order. See Dufour v. Mobile Oil Corp., 301 Ill. App. 3d 156,
       162-63 (1998).

¶ 25      Affirmed in part and vacated in part.




                                                -7-